EX-7u AMENDMENT NO. 15 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective March 1, 2005 Between JACKSON NATIONAL LIFE INSURANCE COMPANY (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) Effective May 3, 2010, and October 11, 2010 where specifically noted, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to include new investment funds, fund name changes and fund mergers.To effect these changes, the following provision of this Agreement is hereby amended: § Schedule B-2,Subaccounts Subject to this Reinsurance Agreement, amendment #14, is hereby replaced by the attached Schedule B-2. Jackson National Life Insurance CompanyACE Tempest Life Reinsurance Ltd. ByLisa C. DrakeByHuan Tseng Name Lisa C. DrakeName Huan Tseng Title_SVP & Chief ActuaryTitleSVP & Chief Pricing Officer Date12/23/10Date 12/21/2010 SCHEDULE B-2 Subaccounts Subject to this Reinsurance Agreement Fund Name Comment Product Availability JNL/American Funds Global Small Capitalization Fund New 5/3/2010 All JNL/American Funds New World Fund New 5/3/2010 All JNL/American Funds International Fund New 5/3/2010 All JNL/American Funds Growth-Income Fund New 5/3/2010 All JNL/American Funds Blue Chip Income and Growth Fund New 5/3/2010 All JNL/American Funds Global Bond Fund New 5/3/2010 All JNL/ BlackRock Commodity Securities Fund. New 1/16/2007 – Name changed from JNL/Credit Suisse Global Natural Resources effective 9/28/2009.Effective 10/11/2010, name changed from JNL/Credit Suisse Commodity Securities Fund. All JNL/BlackRock Global Allocation Fund New 10/11/2010 All JNL/Capital Guardian Global Balanced Fund Name changed from JNL/FMR Balanced Fund effective 4/30/2007 and from JNL/FI Balanced Fund effective 12/3/2007 All JNL/Capital Guardian Global Diversified Research Fund Name changed from JNL/Select Global Growth Fund effective 12/3/2007 All JNL/Capital Guardian U.S. Growth Equity Fund Name changed from JNL/Select Large Cap Growth Fund effective 12/3/2007 All JNL/Eagle Core Equity Fund All JNL/Eagle Small Cap Equity Fund All JNL/Franklin Templeton Founding Strategy New 1/16/2007 All JNL/Franklin Templeton Global Growth New 1/16/2007 All JNL/Franklin Templeton Income Fund New 5/1/2006 All JNL/Franklin Templeton International Small Cap Growth Fund New 12/3/2007 – Name changed from JNL/Capital Guardian International Small Cap Fund effective 5/3/2010. All JNL/Franklin Templeton Mutual Shares New 1/16/2007 All JNL/Franklin Templeton Small Cap Value Fund New 5/2/05 All JNL/Goldman Sachs Core Plus Bond Fund Name changed from JNL/Salomon Brothers Strategic Bond Fund effective 5/1/2006, from JNL/Western Strategic Bond Fund effective 1/16/2007, and from JNL/Western Asset Strategic Bond Fund effective 4/30/2007. All JNL/Goldman Sachs Emerging Markets Debt Fund New 10/6/2008 All JNL/Goldman Sachs Mid Cap Value Fund New 5/2/05 All JNL/Goldman Sachs U.S. Equity Flex New 1/16/2007. .Effective 10/11/2010, name changed from JNL/Credit Suisse Long/Short. All JNL Institutional Alt 20 New 4/6/2009 All(Restriction for Retirement Latitudes was lifted 5/3/2010) JNL Institutional Alt 35 New 4/6/2009 All(Restriction for Retirement Latitudes was lifted 5/3/2010) JNL Institutional Alt 50 New 4/6/2009 All(Restriction for Retirement Latitudes was lifted 5/3/2010) JNL Institutional Alt 65 New 4/6/2009 All(Restriction for Retirement Latitudes was lifted 5/3/2010) JNL/Invesco International Growth Fund Named changed from JNL/Putnam International Equity Fund effective 5/2/05 and from JNL/JPM International Equity Fund effective 12/3/2007. Effective 10/11/2010, name changed from JNL/AIM International Growth Fund. All JNL/Invesco Large Cap Growth Fund Name changed from JNL/AIM Large Cap Growth Fund effective 10/11/2010. All JNL/Invesco Global Real Estate Fund New 5/2/05, Name changed from JNL/AIM Real Estate Fund effective 10/6/2008. Effective 10/11/2010, name changed from JNL/AIM Global Real Estate Fund. All JNL/Invesco Small Cap Growth Fund Name changed from JNL/AIM Small Cap Growth Fund effective 10/11/2010. All JNL/Ivy Asset Strategy New 9/28/2009 All(Restriction for Retirement Latitudes was lifed 5/3/2010) JNL/JPMorgan International Value Fund All JNL/JPMorgan Mid-Cap Growth Fund Name changed from JNL/FMR Capital Growth Fund effective 5/1/2006, from JNL/FMR Mid-Cap Equity Fund effective 4/30/2007, and from JNL/FI Mid-Cap Equity Fund effective 12/3/2007.Also, JNL/Putnam Mid-Cap Growth Fund was merged with this fund effective 12/3/2007. All JNL/JPMorgan U.S. Government & Quality Bond Fund Name changed from JNL/Salomon Brothers U.S. Govt. & Quality Bond Fund effective 5/1/2006,from JNL/Western U.S. Govt. & Quality Bond Fund effective 1/16/2007, and from JNL/Western Asset U.S. Govt. & Quality Bond Fund effective 4/30/2007. All JNL/Lazard Emerging Markets Fund New 5/1/2006 All JNL/Lazard Mid Cap Equity Fund Name changed from JNL/Lazard Mid Cap Value Fund effective 3/31/2008 All JNL/M&G Global Basics Fund New 10/6/2008 All JNL/M&G Global Leaders Fund New 10/6/2008 All JNL/Mellon Capital Management 10 X 10 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management 25 Fund All JNL/Mellon Capital Management Bond Index Fund All JNL/Mellon Capital Management Communications Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Consumer Brands Sector Fund All but Retirement Latitudes JNL/Mellon Capital ManagementOil & Gas Sector Fund Name changed from JNL/Mellon Capital Management Energy Sector Fund effective 5/2/2005 All but Retirement Latitudes JNL/Mellon Capital Management European 30 Fund New 10/6/2008 All JNL/Mellon Capital Management Financial Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Global 15 Fund All JNL/Mellon Capital Management International Index Fund All JNL/Mellon Capital Management Index 5 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management JNL 5 Fund All JNL/Mellon Capital Management JNL Optimized 5 Fund New 5/1/2006 All JNL/Mellon Capital Management Healthcare Sector Fund Name changed from JNL/Mellon Capital Management Pharmaceutical/Healthcare Sector Fund effective 5/2/05 All but Retirement Latitudes JNL/Mellon Capital Management NYSE® International 25 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management Pacific Rim 30 Fund New 10/6/2008 All JNL/Mellon Capital Management S&P ® SMid 60 Fund New 4/30/2007. All but Retirement Latitudes JNL/Mellon Capital Management S&P ® 24 Fund New 5/1/2006 All JNL/Mellon Capital Management S&P 400 MidCap Index Fund All JNL/Mellon Capital Management S&P 500 Index Fund Effective 4/6/2009, the JNL/Mellon Capital Management Enhanced S&P 500 Stock Index fund was merged into this fund.Effective 9/28/2009, the JNL/PPM America Core Equity Fund was merged into this fund. All JNL/Mellon Capital Management Select Small-Cap Fund All JNL/Mellon Capital Management Small Cap Index Fund Effective 4/6/2009, the JNL/Lazard Small Cap Equity fund was merged into this fund. All JNL/Mellon Capital Management Technology Sector Fund All but Retirement Latitudes JNL/Mellon Capital Management Dow SM Dividend New 1/17/2006 All JNL/Mellon Capital Management The Dowsm 10 Fund Name changed effective 1/17/2006 All JNL/Mellon Capital Management The S&P® 10 Fund Name changed effective 1/17/2006 All JNL/Mellon Capital Management VIP Fund All JNL/Mellon Capital Management Nasdaq®25 Fund Name changed from JNL/Mellon Capital Management Nasdaq®15 Fund effective 12/3/2007 All JNL/Mellon Capital Management Value Line®30 Fund Name changed from JNL/Mellon Capital Management Value Line® 25 Fund effective 12/3/2007 All JNL/Mellon Capital Management Global Alpha Fund New 9/28/2009 All(Restriction for Retirement Latitudes was lifted eff 5/3/2010) JNL/Oppenheimer Global Growth Fund All JNL/PAM Asia ex-Japan Fund New 3/31/2008 All JNL/PAM China-India Fund New 3/31/2008 All JNL/PIMCO Real Return New 1/16/2007 All JNL/PIMCO Total Return Bond Fund All JNL/ PPM America High Yield Bond Fund Name changed from JNL/Salomon Brothers High Yield Bond Fund effective 5/1/2006, from JNL/Western High Yield Bond Fund effective 1/16/2007, and from JNL/Western Asset High Yield Bond Fund effective 4/30/2007. All JNL/PPM America Mid-Cap Value Fund New 3/31/2008 All JNL/PPM America Small Cap Value Fund New 3/31/2008 All JNL/PPM America Value Equity Name changed from JNL/Putnam Value Equity Fund effective 1/16/2007 All(Exclusion of Retirement Latitudes was lifted eff 10/6/08) JNL/Red Rocks Listed Private Equity Fund New 10/6/2008 All JNL/S&P 4 Fund New 12/3/2007 All JNL/S&P Competitive Advantage Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Disciplined Growth New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Moderate New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Moderate Growth New 1/16/2007 All but Fifth Third JNL/S&P Dividend Income & Growth Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Intrinsic Value Fund New 12/3/2007 All but Retirement Latitudes JNL/S&P Managed Aggressive Growth Fund All JNL/S&P Managed Conservative Fund All JNL/S&P Managed Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2020 Fund and the JNL/S&P Retirement 2025 Fund were merged into this fund. All JNL/S&P Managed Moderate Fund Effective 9/28/2009, the JNL/S&P Retirement Income Fund was merged into this fund. All JNL/S&P Managed Moderate Growth Fund Effective 9/28/2009, the JNL/S&P Retirement 2015 Fund was merged into this fund All JNL/S&P Total Yield Fund New 12/3/2007 All but Retirement Latitudes JNL/Select Balanced Fund All JNL/Select Money Market Fund All JNL/Select Value Fund All JNL/T. Rowe Price Established Growth Fund JNL/Alliance Capital Growth Fund was merged with this fund 5/2/05.JNL/Alger Growth Fund and JNL Oppenheimer Growth Fund were merged with this fund on 4/30/2007. All JNL/T. Rowe Price Mid-Cap Growth Fund All JNL/T. Rowe Price Short Term Bond Fund New 5/1/2006 – Name changed from JNL/Goldman Sachs Duration Bond Fund effective 9/28/2009 All JNL/T. Rowe Price Value Fund All Fifth Third Balanced VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Disciplined Value VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Mid Cap VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Quality Growth VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only JNL General Account Guaranteed Five Year Fixed All but Advisors II and Perspective A Series 12 Month DCA All 6 Month DCA All Guaranteed One Year Fixed All but Advisors II Guaranteed Seven Year Fixed All but Advisors II and Perspective A Series Guaranteed Three Year Fixed All but Advisors II and Perspective A Series JNL ACE 2005 Treaty Schedule B-2 Amendment #15
